Appeal from order granting petitioner’s motion for an order requiring the Children’s Court of Suffolk County to refrain from further proceedings wherein the petitioner is charged with failure to maintain and support his wife and minor children, annulling the proceedings already taken, and vacating an order of said court dated October 8, 1937. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs, in the exercise of discretion. The petitioner should have sought relief in the Children’s Court by way of making application to reopen the proceeding to the end that all the facts might be brought to the court’s attention. The petitioner may so move in the Children’s Court for that purpose, and his application will no doubt be granted, so that the court may act with a complete showing before it. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.